Title: To Alexander Hamilton from Thomas Willing, [13 October 1789]
From: Willing, Thomas
To: Hamilton, Alexander


[Philadelphia, October 13, 1789]
Sir
We received your favor of the 6th. inst. and agreeable to your request we resolved to furnish the Treasury with the 20 000 dollars on Loan. This sum has since been paid to the Treasurer and his receipt taken for the amount the payment has been made 5000 dollars in our Banks notes and the residue in post notes at 30 days from the instant we dont find it prudent at present to Issue the Postnotes at Longer time as it has a tendency to discredit our paper and as to the other part of the payment it has been made in the way all our discounts have ever been the only obvious and natural mode of getting the Bank notes into circulation The indisposition of our President for some days has been the reason we have not sooner wrote you, and we were the less anxious to do it because Mr Meredith was on the spot and promised to inform you of the Business being compleated to his satisfaction we shall no doubt soon receive from you the officinal papers necessary respecting this second Loan and are Sir
your most obedt hble servt for the President Directors & Company of the Bank of N. America

TW
Bank of N America October 13th. 1789

